Citation Nr: 1505874	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-02 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Osborne E. Powell, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, L.W.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968 to include service in Vietnam from June 1966 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In March 2014, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1. The Veteran served in a combat zone under hostile conditions in Vietnam and was exposed to service-related stressors sufficient to support a diagnosis of PTSD.

2. The clinical evidence is in equipoise regarding the Veteran's diagnosis of PTSD.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the Board's decision to grant service connection for PTSD constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the notice and duty to assist provisions.

II. Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease. If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2014). 

If the stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressors, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2014); 38 U.S.C.A. § 1154 (West 2002). 

The Veteran's service treatment records show no psychiatric abnormalities on entrance examination in November 1965 or on separation examination in October 1967, including no reported history of psychiatric symptoms and no indication of treatment for psychiatric complaints during service. 

The Veteran's personnel records show that he served in the United States Army, including service in Vietnam from June 1966 to July 1967.  His military occupational specialty is listed as a memorial activities specialist.  The Veteran testified at the March 2014 Board hearing that it was essentially grave registration.  The Veteran stated his duties included supervising, collecting, identifying, evacuating, burying, and processing deceased military personnel.  The Veteran testified this was a significant stressor contributing to his psychiatric impairment.  The Veteran further testified that he entered the combat zone in the Mekong Delta and witnessed numerous casualties.  

The Board finds that the revised regulations apply to this case as these actions directly involve hostile military action consistent with the circumstances of the Veteran's service in Vietnam.  The Veteran's testimony is deemed credible, and the stressful events he reported are deemed verified in the absence of clear and convincing evidence to the contrary.  

In addition to confirmed stressors, service connection for PTSD requires competent medical evidence of a nexus linking a diagnosis of PTSD to the verified stressor.  The Board notes that there are contradictory medical opinions pertaining to whether the Veteran has a valid diagnosis of PTSD.

According to a January 2011 letter from Dr. L. Jenness-McClellan, a private psychologist, the Veteran has a diagnosis of chronic PTSD and has received treatment since October 2010.  Dr. Jenness-McClellan opined that it was the result of his duties during service.  Furthermore, a March 2014 psychiatric evaluation from Dr. P. B. Mullen, a private doctor, determined the Veteran had a diagnosis of PTSD secondary to his service in the Vietnam War and recurrent major depression, mild to moderate, secondary to his PTSD.  Dr. Mullen opined that the "psychological aftermath of war zone participation involving the gruesome task of handling human remains was profound." 

However, in May 2010, a VA examiner determined the Veteran did not have a specific traumatic event to warrant a diagnosis of PTSD.  While it was acknowledged that the Veteran had a stressful job in Vietnam, he did not have the symptoms of depression.  

In December 2011, the Veteran was afforded a VA PTSD examination where upon a mental health examination and a review of the evidence of record, it was determined the Veteran did not have a diagnosis of PTSD but rather, depressive disorder, not otherwise specified.  This VA examiner also determined the Veteran's duties in grave registration in Vietnam did not cause PTSD.

In considering the medical reports detailed above, the Board finds that the evidence is in equipoise on the question of whether the Veteran has PTSD as a result of his military service.  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for PTSD is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
S. J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


